Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 07/12/2022 is acknowledged. The traversal is on the ground(s) that the Examiner does not provide evidence to show the claimed composition can be used in other areas. This is not found persuasive because the restriction is not based on 35 U.S. C. 371 restriction. However, JP2018162430A discloses that sugar and furan resin compositions can be used together cement composition. see [0161], [0120] and [0089]. JPH11129054A set forth below also discloses the binder composition can be used in the mineral or organic fibres application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "called poly(furfuryl alcohol)" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machine translation of JPH11129054A (JP’054).
Regarding claims 1 and 3, JP’054 discloses a binder A containing at least 1 type of water-soluble phenolic resin, urea resin, melamine resin, and acid curable resin of furan resin, a water-soluble saccharide having a sugar and water. The solid content concentration of the binder A is 20 to 75 wt%. The mixing ratio of the water-soluble saccharide and the water-soluble acid-curable resin is 50 to 95% by weight of the water-soluble saccharide in the solid content. Thus, the water-soluble acid-curable resin such as furan resin is 5 to 50% by weight in the solid content. See [0001]; lines 148-188 and 215-250. 
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 2, JP’054 discloses that furfuryl alcohol resins, furfuryl alcohol-furfural co-condensation resins, furfuryl alcohol-urea co-condensation resins, furfuryl
alcohol-phenol co-condensation resins, furfural phenol co-condensation resins, and the like can be used. See lines 334 - 366.	
Regarding claim 4, JP’054 discloses a binder A containing at least 1 type of water-soluble phenolic resin, urea resin, melamine resin, and acid curable resin of furan resin, a water-soluble saccharide having a sugar and water. The solid content concentration of the binder A is 20 to 75 wt%. The mixing ratio of the water-soluble saccharide and the water-soluble acid-curable resin is 50 to 95% by weight of the water-soluble saccharide in the solid content. JP’054 discloses that adjuvants can be used in the binder A in an amount of 1 to 30 parts by weight in terms of solid content with respect to 100 parts by weight of solid content. See [0001]; lines 148-188; lines 215-250. lines 393-398.
Thus, the composition can comprise from 20 to 30 wt% of at least one reducing sugar and/or of at least one non-reducing sugar relative to the total dry weight of the composition.
	Regarding claim 5, JP’054 discloses that polysaccharides refer to simple polysaccharides and complex polysaccharides of vegetable or animal origin. Examples thereof include starch, modified starch, dextrin, cellulose, modified cellulose, dextran, levan, alginic acids, pectin, hemicellulose, glucomannan, galactomannan, plant rubber, and hyaluronic acid. See lines 334 - 366.
Regarding claims 6 - 8, JP’054 discloses sugar having a dextrose equivalent (hereinafter abbreviated as DE) of 10 to 50 obtained by hydrolyzing a natural small sugar and/or starch using an acid or an enzyme. See lines 148-150.
Regarding claims 9 - 10, the claims are depended from claim 1 and the using of non-reducing sugar is optional.
Regarding claim 11, the using of hydrogenated sugar is not required in the teaching of JP’054.
Regarding claim 12, JP’054 discloses an oligo binder A contains at least 1 type of water-soluble phenolic resin, urea resin, melamine resin, and acid curable resin of furan resin, a water-soluble saccharide having a sugar and water. The solid content concentration of the binder A is 20 to 75 wt%. See [0001]; lines 148-188 and 215-250. 
Regarding claim 13, the claimed pH is deemed to naturally flow from the structure in the prior art combination, since the prior art teaches an invention with a substantially similar chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 14, JP’054 discloses that the silane coupling agent, γ-glycidoxypropyltrimethoxysilane, γaminopropyltriethoxysilane, γ-(2-aminoethyl)aminopropyltrimethoxysilane, N-glycidyl-N,Nbis(3-(trimethoxysilyl)propyl)amine, ureidopropyltriethoxysilane, and the like can be used. The silane coupling agent is added to the binder A in an amount of 1 to 5 parts by weight. See lines 393-425.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/      Primary Examiner, Art Unit 1731